DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-2, 12, 15-16, 18, 21 and 26-27 are amended.
Claims 31-33 are added
Claims 1-27 and 29-33 are pending in the application
Response to Arguments
Examiner Interview
In the interview conducted with the Applicant on June 16, 2022, the Examiner and Applicant's representative Michael Andri of the undersigned's law firm discussed the rejection of the claims under Sect. 101, and potential amendments to overcome the rejection. In the interview, the Examiner indicated that any further amendments should make clear which claim steps are implemented by a machine, and suggested that the amendments focus on interoperability of the claimed elements. No agreement was reached.
Regarding 35 U.S.C. 101 rejections
The 35 U.S.C. 101 rejection is maintained over the amended claim language and does not provide a computer improvement but is merely an extension to using rules to categorize and correct incorrect data” which was determined to be grouped under organizing human activity by managing data by following rules and instructions which require observation, evaluation, judgement and opinion.  Thus the rejection is maintained below.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 and 29-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “detecting and correcting incorrect data in a enterprise resource planning system”.
Claim 1 is directed to the abstract idea of “using rules to detect categorize and correct incorrect data” which is grouped under “organizing human activity... managing data by following rules and instructions which require observation, evaluation, judgement and opinion” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites,
"storing ..., the ERP record having a least one incorrect data element, ... stores a plurality of ERP records each record having a plurality of data elements; assigning ... a plurality of rules, determined and assigned ... by input from user selections received from a user .... to the plurality of ERP data elements, including at least one rule related to determining whether at least one of the data elements at least partially or fully matches a predetermined text, and the at least one data element does not exceed a predetermined limit; based on at least one of the rules, detecting .. incorrect data in one of the plurality of ERP data elements in a first ERP record based on a key word match in a second data element in the first ERP record, wherein at least of the rules of the plurality of rules relates to text matching based ona legal status including a legal status indication of non-profit or profit; correcting ... the incorrect data in the first ERP record and storing the corrected first ERP record ... and after the correcting, processing by the computer the corrected record by an ERP program associated with the ERP system.”
Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility
Guidance).
This judicial exception is not integrated intoa practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “ERP database”, “user device”, “computer”, represent the use of a computer
as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond
to automate the acts of using rules to authorize a financial transaction. [steps of the ind. claim that equate
to the abstract idea]
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the
claim does not include additional elements that are sufficient to amount to significantly more than the
judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely
describe the concept of using rules to detect and correct incorrect data using computer technology (e.g.
ERP system). Therefore, the use of these additional elements does no more than employ a computer as a
tool to automate and/or implement the abstract idea, which cannot provide significantly more than the
abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Hence, claim 1 is not patent eligible.
Claims 2-27 and 29-33 are also unpatentable as being dependent on independent claim 1.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL S FELTEN/Primary Examiner, Art Unit 3692